United States Court of Appeals
                                For the Eighth Circuit
                            ___________________________

                                    No. 15-3057
                            ___________________________

                                     Rosalind M. Cross

                           lllllllllllllllllllll Plaintiff - Appellant

                                               v.

David S. Ferriero, Archivist of the United States, National Archives and Records Administration

                          lllllllllllllllllllll Defendant - Appellee
                                         ____________

                       Appeal from United States District Court
                     for the Eastern District of Missouri - St. Louis
                                     ____________

                               Submitted: August 29, 2016
                                 Filed: August 31, 2016
                                     [Unpublished]
                                     ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Rosalind M. Cross appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       1
       The Honorable John M. Bodenhausen, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       This court reviewed the record de novo and carefully considered the arguments
for reversal. Summary judgment was proper. See Torgerson v. City of Rochester,
643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (de novo standard of review; summary
judgment is appropriate if record, viewing facts and inferences in light most favorable
to nonmoving party, shows there is no genuine issue as to any material fact and
moving party is entitled to judgment as matter of law).

      The judgment is affirmed. See 8th Cir. R. 47B. Cross’s pending motion is
denied as moot.
                     ______________________________




                                         -2-